Exhibit 10.1

 

THIRD ADDENDUM TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS THIRD ADDENDUM to the Amended and Restated Employment Agreement (as
amended, the “Agreement”) that was effective as of January 1, 2008, as amended
on February 25, 2010, June 22, 2018 and December 29, 2018, among David A.
Brandon (the “Executive”) and Domino’s Pizza, Inc. (the “Company”), Domino’s,
Inc. (“DI”) and Domino’s Pizza LLC (“DPLLC” and together with DI, the “Principal
Subsidiaries”) is executed among the Company, the Principal Subsidiaries and the
Executive, and is effective as of January 30, 2020 (this “Addendum”).

 

Recitals

 

WHEREAS, the parties desire to amend certain obligations contained in the
Employment Agreement as set forth herein;

 

NOW THEREFORE, in consideration of the premises and mutual agreements set forth
herein, and in the Agreement, the parties hereto agree as follows.

 

Addendum

 

1. The defined terms set forth in the Agreement and Recitals above are
incorporated by reference in this Addendum.

 

2. Appendix A is hereby deleted in its entirety and replaced with the following:

 

The Payment described in Section 4.5.3 of the Employment Agreement will be based
on the annual cost of (a) Medicare supplemental coverage (inclusive of Part B
premiums) elected by the Executive, (b) individual market coverage (for
clarification purposes, this shall include medical insurance coverage,
prescription medicine coverage, dental insurance coverage and vision insurance
coverage) elected by the Executive’s spouse, and once she becomes
Medicare-eligible, the cost of her Medicare supplemental coverage, (c) the cost
of the annual membership fee to join a physician group, described at times as
“concierge medicine” or “membership medicine,” (d) seventy-five percent (75%) of
the out-of-pocket costs not covered by the policies contemplated under (a) and
(b) (including but not limited to deductibles, copayments and coinsurance for
those items covered by a medical, prescription drug, dental or vision plan) as
well as other health care expenses for services that are medically necessary but
are excluded from coverage by the individual market plan or by Medicare
(inclusive of medical, prescription drug, dental or vision expenses) (for the
avoidance of doubt, the Executive or Executive’s spouse shall pay the remaining
twenty-five percent (25%) of such costs), and (e) the cost of any third-party
resource retained by the Executive and/or the Executive’s spouse to assist them
in reviewing, evaluating and securing such healthcare coverage and to manage
payments and act as advocates on claims for the Executive and/or the Executive’s
spouse; provided, that in no event shall the amount of the Payment by the
Company exceed $150,000 per year, subject to the increase for inflation
described below. For item (d) above, health care expenses that are excluded from
coverage by the individual market plan or by Medicare should be substantiated
with an explanation of benefits (EOB) or other document from the insurer stating
the expense is not covered under the terms of the applicable plan, where
possible without negative impact to the Executive or spouse. Starting for
calendar 2023, such $150,000 Payment limit shall be increased automatically by
three percent (3%) once for every five (5) year period that the Payment is in
effect for the Executive and/or the Executive’s Spouse.

 







 

By October 15th of each year, the Executive and/or his spouse shall notify the
Company of the coverage they have elected for the following year or request the
assistance of the Company resource in choosing such coverage. The Company will
then make the payment of the Payment in two installments. The first installment,
which will equal to the annual cost of the items described in subsections (a),
(b), (c) and (e) above, will be made by February 1st of each year, provided that
the Executive and/or his spouse have provided documentation of such expenses by
January 10th of that year. If receipt of such documentation is delayed, the
first installment of the Payment will be equally delayed. The second installment
of the Payment will cover any expenses covered under subsection (d) above and
will be paid by the Company on or before December 31st of each year provided
that the Executive or his spouse has delivered supporting documentation
(including an Explanation of Benefits from Medicare or the individual market
coverage as well as the document showing the substantiation described above) of
such expenses on or before December 1st of that year. Again, if receipt of such
documentation is delayed, the second installment of the Payment will be equally
delayed. The Company will issue a Form 1099 to the Executive and/or his spouse
on an annual basis covering the Payment made during each calendar year.

 

Receipt of the Payment is not conditioned on the Executive and his spouse
agreeing to use the Payment to purchase health insurance or certifying or
substantiating that they have done so. The amount of the Payment for any year
shall not affect the amount of the Payment for a subsequent year, and the right
to payment of the Payment shall not be subject to liquidation or exchange for
any other benefit.

 

3. Any provisions in the Agreement not revised herein shall remain in full force
and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



2




 

IN WITNESS WHEREOF, this Addendum has been executed on behalf of the Company and
the Principal Subsidiaries by their respective duly authorized representatives
and by the Executive, as of the date first above written.

 

 

THE COMPANY: DOMINO’S PIZZA, INC.         By: /s/ Richard E. Allison, Jr.

 

Name: Richard E. Allison, Jr.

    Title: Chief Executive Officer  

 

PRINCIPAL SUBSIDIARIES: DOMINO’S, INC.         By: /s/ Richard E. Allison, Jr.

 

Name: Richard E. Allison, Jr.

    Title: Chief Executive Officer  

 

  DOMINO’S PIZZA LLC         By: /s/ Richard E. Allison, Jr

 

Name: Richard E. Allison, Jr.

    Title: Chief Executive Officer  

        THE EXECUTIVE: By: /s/ David A. Brandon

 

Name: David A. Brandon

 

 



3



 

 

 